 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
            ANDREW MAXWELL CLAY, et                          CASE NO. C18-1262JLR
10          al.,
                                                             ORDER
11                                Plaintiffs,

12                 v.

13          HILTON WORLDWIDE
            HOLDINGS, INC., et al.,
14
                                  Defendants.
15
            Federal Rule of Civil Procedure 4 requires a plaintiff to serve the defendant with a
16
     summons and a copy of the plaintiff’s complaint and sets forth the specific requirements
17
     for doing so. See Fed. R. Civ. P. 4. Rule 4(m), which provides the timeframe in which
18
     service must be effectuated, states in relevant part:
19
            If a defendant is not served within 90 days after the complaint is filed, the
20          court—on motion or on its own after notice to the plaintiff—must dismiss
            the action without prejudice against that defendant or order that service be
21          made within a specified time. But if the plaintiff shows good cause for the
            failure, the court must extend the time for service for an appropriate period.
22


     ORDER - 1
 1   Id. Here, Plaintiffs have failed to serve Defendants Hilton Hospitality, LLC, Hilton

 2   International Holdings, and John and Jane Does 1-5 with a summons and a copy of

 3   Plaintiffs’ complaint within the timeframe provided in Rule 4(m).

 4          Accordingly, the court ORDERS Plaintiffs to SHOW CAUSE within ten (10) days

 5   of the date of this order why Defendants Hilton Hospitality, LLC, Hilton International

 6   Holdings, and John and Jane Does 1-5 should not be dismissed for failure to comply with

 7   Rule 4(m). If Plaintiffs do not demonstrate good cause for the failure, the court will

 8   dismiss Defendants Hilton Hospitality, LLC, Hilton International Holdings, and John and

 9   Jane Does 1-5 without prejudice.

10          Dated this 10th day of December, 2018.

11

12                                                    A
                                                      JAMES L. ROBART
13
                                                      United States District Judge
14

15

16

17

18

19

20

21

22


     ORDER - 2
